     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     BRUCE KATZ, individually and on
                                   )            Case No. 5:21-cv-1208
11
     behalf of all others similarly situated,
                                   )
12                                 )            CLASS ACTION
13   Plaintiff,                    )
                                   )            COMPLAINT FOR VIOLATIONS
14          vs.                    )            OF:
15                                 )
                                   )            1. NEGLIGENT VIOLATIONS OF
16                                                 THE TELEPHONE CONSUMER
     SURGICAL DISCOUNTERS LLC; )                   PROTECTION ACT [47 U.S.C.
17   DOES 1 through 10, inclusive, )               §227 ET SEQ.]
                                   )            2. WILLFUL VIOLATIONS OF THE
18                                                 TELEPHONE CONSUMER
     Defendant(s).                 )               PROTECTION ACT [47 U.S.C.
19                                 )               §227 ET SEQ.]
20                                 )
                                   )            DEMAND FOR JURY TRIAL
21
           Plaintiff, BRUCE KATZ                                 himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                  NATURE OF THE CASE
25
           1.     Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of SURGICAL DISCOUNTERS LLC
28
     negligently, knowingly, and/or willfully contacting Plaintiff

                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 2 of 8 Page ID #:2




 1                         in violation of the Telephone Consumer Protection Act, 47.
 2   U.S.C. § 227 et seq                        causing Plaintiff and all others similarly
 3   situated to incur the costs of receiving unsolicited advertisement messages via
 4                                                         privacy.
 5                              JURISDICTION & VENUE
 6           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of New York, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendants, a
 9   limited liability company with its principal place of business and State of
10   Incorporation in California state. Plaintiff also seeks up to $1,500.00 in damages
11   for each call in violation of the TCPA, which, when aggregated among a
12   proposed class in the thousands, exceeds the $5,000,000 threshold for federal
13   court jurisdiction. Therefore, both diversity jurisdiction and the damages
14   threshold under the Class Action Fairness Act of 2005 ( CAFA ) are present, and
15   this Court has jurisdiction.
16           3.   Venue is proper in the United States District Court for the Northern
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the state of California and Plaintiff resides within this District.
19                                        PARTIES
20           4.   Plaintiff, BRUCE KATZ                   , is a natural person residing in
21   New York state                                    47 U.S.C. § 153 (39).
22           5.   Defendant, SURGICAL DISCOUNTERS LLC
23    DEFENDANT          is a marketer of medical products with its principle place of
24   business in Murrietta, California,                                    47 U.S.C. § 153
25   (39).
26           6.   The above-named Defendant, and its subsidiaries and agents, are
27   collective                                   The true names and capacities of the
28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6          7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                                FACTUAL ALLEGATIONS
13          8.     Beginning on or around October 28, 2020, Defendant contacted
14   Plaintiff on his telephone facsimile number ending in -9502 in an effort to sell or
15   solicit its services.
16          9.     On October 28, 2020, Defendant contacted Plaintiff on his telephone
17   facsimile number from its telephone facsimile number, 800-207-1076 in an effort
18   to sell or solicit its services.
19          10.
20   by the TCPA, 47 U.S.C. § 227(a)(4)
21   the TCPA, 47 U.S.C. § 227(a)(5).
22          11.                                                             as defined by 47

23   U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business

24
     services.

25
            12.

26
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

27
            13.                                                          facsimile numbers

28
     assigned to a telephone service for which Plaintiff incurs a charge for incoming



                                        CLASS ACTION COMPLAINT
                                                   -3-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 4 of 8 Page ID #:4




 1   messages.
 2         14.
 3   provided any personal information, including his telephone facsimile number(s), to
 4   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 5                        pres                                      a telephone facsimile
 6   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 7                                CLASS ALLEGATIONS
 8         15.    Plaintiff brings this action on behalf of himself and all others similarly
 9   situated, as a member of the
10   follows:
11
                  All persons within the United States who received any
12
                  telephone facsimile messages from Defendant to said
13                         telephone facsimile number made through the
14                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
15                within the four years prior to the filing of this Complaint
16         16.    Plaintiff represents, and is a member of, The Class, consisting of All
17   persons within the United States who received any telephone facsimile messages
18                                      telephone facsimile number made through the use
19   of any telephone facsimile machine and such person had not previously not
20   provided their telephone facsimile number to Defendant within the four years prior
21   to the filing of this Complaint.
22         17.    Defendant, its employees and agents are excluded from The Class.
23   Plaintiff does not know the number of members in The Class, but believes the Class
24   members number in the thousands, if not more. Thus, this matter should be certified
25   as a Class Action to assist in the expeditious litigation of the matter.
26         18.    The Class is so numerous that the individual joinder of all of its
27   members is impractical. While the exact number and identities of The Class
28   members are unknown to Plaintiff at this time and can only be ascertained through


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 5 of 8 Page ID #:5




 1   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 2   The Class includes thousands of members. Plaintiff alleges that The Class members
 3   may be ascertained by the records maintained by Defendant.
 4         19.    Plaintiff and members of The Class were harmed by the acts of
 5   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 6   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 7   and Class members to incur certain charges or reduced telephone facsimile time for
 8   which Plaintiff and Class members had previously paid by having to retrieve or
 9   administer messages left by Defendant during those illegal calls, and invading the
10   privacy of said Plaintiff and Class members.
11         20.    Common questions of fact and law exist as to all members of The
12   Class which predominate over any questions affecting only individual members of
13   The Class. These common legal and factual questions, which do not vary between
14   Class members, and which may be determined without reference to the individual
15   circumstances of any Class members, include, but are not limited to, the following:
16
           a.     Whether, within the four years prior to the filing of this Complaint,
17
                  Defendant sent telephone facsimile messages (other than for
18                emergency purposes or made with the prior express consent of the
19
                  called party) to a Class member using any telephone facsimile
                  machine to any telephone number assigned to a telephone facsimile
20                service;
21         b.     Whether Plaintiff and the Class members were damaged thereby, and
                  the extent of damages for such violation; and
22         c.     Whether Defendant should be enjoined from engaging in such conduct
23                in the future.
24         21.    As a person who received messages from Defendant using a telephone
25   facsimile machine
26   claims that are typical of The Class.
27         22.    Plaintiff will fairly and adequately protect the interests of the members
28   of The Class. Plaintiff has retained attorneys experienced in the prosecution of


                                  CLASS ACTION COMPLAINT
                                             -5-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 6 of 8 Page ID #:6




 1   class actions.
 2         23.    A class action is superior to other available methods of fair and
 3   efficient adjudication of this controversy, since individual litigation of the claims
 4   of all Class members is impracticable. Even if every Class member could afford
 5   individual litigation, the court system could not. It would be unduly burdensome
 6   to the courts in which individual litigation of numerous issues would proceed.
 7   Individualized litigation would also present the potential for varying, inconsistent,
 8   or contradictory judgments and would magnify the delay and expense to all parties
 9   and to the court system resulting from multiple trials of the same complex factual
10   issues. By contrast, the conduct of this action as a class action presents fewer
11   management difficulties, conserves the resources of the parties and of the court
12   system, and protects the rights of each Class member.
13         24.    The prosecution of separate actions by individual Class members
14   would create a risk of adjudications with respect to them that would, as a practical
15   matter, be dispositive of the interests of the other Class members not parties to such
16   adjudications or that would substantially impair or impede the ability of such non-
17   party Class members to protect their interests.
18         25.    Defendant has acted or refused to act in respects generally applicable
19   to The Class, thereby making appropriate final and injunctive relief with regard to
20   the members of the California Class as a whole.
21
22                             FIRST CAUSE OF ACTION

23          Negligent Violations of the Telephone Consumer Protection Act

24
                                   47 U.S.C. §227 et seq.

25
           26.    Plaintiff repeats and incorporates by reference into this cause of

26
     action the allegations set forth above at Paragraphs 1-25.

27
           27.    The foregoing acts and omissions of Defendant constitute numerous

28
     and multiple negligent violations of the TCPA, including but not limited to each



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 7 of 8 Page ID #:7




 1   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 2          28.   As a result of Defendant s negligent violations of 47 U.S.C. § 227 et
 3   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5          29.   Plaintiff and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7
 8
 9                           SECOND CAUSE OF ACTION
10   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
11                                 47 U.S.C. §227 et seq.
12          30.   Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth above at Paragraphs 1-25.
14          31.   The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17   seq.
18          32.   As a result of Defendant s knowing and/or willful violations of 47
19   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22          33.   Plaintiff and the Class members are also entitled to and seek

23   injunctive relief prohibiting such conduct in the future.

24
                                  PRAYER FOR RELIEF

25
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:

26
                               FIRST CAUSE OF ACTION

27
            Negligent Violations of the Telephone Consumer Protection Act

28
                                   47 U.S.C. §227 et seq.



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 5:21-cv-01208-JGB-KK Document 1 Filed 07/20/21 Page 8 of 8 Page ID #:8




 1                As a result of Defendant s negligent violations of 47 U.S.C.
 2                §227(b)(1), Plaintiff and the Class members are entitled to and
 3                request $500 in statutory damages, for each and every violation,
 4                pursuant to 47 U.S.C. 227(b)(3)(B); and
 5                Any and all other relief that the Court deems just and proper.
 6                            SECOND CAUSE OF ACTION
 7   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 8                                  47 U.S.C. §227 et seq.
 9                As a result of Defendant s willful and/or knowing violations of 47
10                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
11                and request treble damages, as provided by statute, up to $1,500, for
12                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
13                U.S.C. §227(b)(3)(C); and
14                Any and all other relief that the Court deems just and proper.
15                                    JURY DEMAND
16         34.    Pursuant to the Seventh Amendment to the Constitution of the United
17   States of America, Plaintiff reserves their right to a jury on all issues so triable.
18
19         Respectfully Submitted this 20th day of July, 2021.
20                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: s/ Todd M. Friedman
21
                                         Todd M. Friedman
22                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
